       Case 18-29896 Doc 15-2 Filed 04/18/19 Entered 04/18/19 15:44:12                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Desc
)RUP*         Statement Accompanying Relief From Stay Page 1 of 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      h                   n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      \                                                                                               ]                                                                                               ]                                                                                   ^                                                                   _                                                                   `                                                                               _                                                                           a                                           b                                                                                               c                                                                                                                                               ]                                                                                           d                                                   e                                                                               f                                                                               g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               h                                                                           i                                                                   j                                                                       k                                                                       l                                                                       i                                                               l                                                                   m


                                                                                                                                                                                                                                                                                                                !                                                   "                                               #                                           $                                               %                                                                                          &                                                           '                                                               '                                                               '                                                                               '                                                                       '                                                               '                                                                       '                                                                                           '                                                               '                                                                                               '                                                                       '                                                                                           '                                                                           '                                                                                               '                                                                   '                                                                                   '                                                                                       '                                                                                           '                                                                               '                                                                           '                                                                               '                                                                                           '                                                                                               '                                                                       '                                                                                   '                                                                               '                                                                                   '                                                                                           '                                                                                   '                                                                           '                                                                               '                                                                               '                                                                                       '                                                                                   '                                                                                       '                                                                                                           '                                                                               '                                                                                           '                                                                                           '                                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (                                                                                                                   #                                                               )                                                       '                                                                       '                                                               '                                                                           '                                                                   '                                                                                   '                                                                                   '                                                                               '                                                                           '                                                               '                                                               '                                                   '                                                       '                                           '                                                                       '                                                                                                                                                                                  *                                                                                      +                                       "                                                              $                                       '                                   '                                           '                                   '                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      h                                       v                                           w                       k                                       x                               w                           k                                           v                                       h                           l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              o                                                   p                                                                                                                   o                                                           q                                                                                                                                                   o                                                           g                                                                                   `                                                                               _                                                                               ^                                                                   b                                               r                                                                                                                   _                                                                       g                                                                               b                                                       ^                                                               s                                                                                       o                                                                           g                                                                                       t                                                                               u
                                                                                                                                                                                                 ,                                                                               #                                                       -                                                                   .                           /                                                           0                                                                                                                                                                          $                                                                                                  1                                                                               .                                   "                                           #                                                               $                                                                   '                                                                                   '                                                                   '                                                                                       '                                                                                   '                                                                                           '                                                                           '                                                                                           '                                                                               '                                                                           '                                                                                   '                                                                                                   '                                                                           '                                                                                   '                                                                               '                                                                                       '                                                                                               '                                                                       '                                                                                       '                                                                               '                                                                           '                                                                                           '                                                                                   '                                                                           '                                                                               '                                                                                   '                                                                               '                                                                                       '                                                                                       '                                                                                                           '                                                                                   '                                                                                           '                                                                                           '                                                                               '                                                                       '                                                                                   '                                                                                   '                                                                                   '                                                                                   '                                                                           '                                                                               '                                                               '                                                               '                                                                               '                                                                                                                                                                                                                                                                                          "                                                                                                                                                                                                                                                                                                                                                                                                                                                          2                                                           .                                                                                                                 1                                                                                   '                                                       '                                                       '                                           '                                               '                                   '                                               '                                   '                                   '                                           '                                   '                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          h                                                   k                                                                   w                                           h                                                       n                                               w                       k                                               v                                       h                                               i




  (                                      "   3               $                                          #               4                                       5                                                                                                             .                                                                                  4                                                                       6                                                               #                                               3                                                                   0                                                               *                                                                       "                                                                                                                                                                                                                                                                                                                                                                                      .                                                       4                                       "                                                                                                   6                                                                                       "                                                                                                                          8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                       /                                                                                               3                                                                                                                                                                  6                                                                                       "                                                                                                                          8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                   *                                                                                                                                                          $                                                                                       %                                               1                                                                                                                                                                                                                                 :                                                                           $                                               .                                           !                                                                                                                          &                                                                               '                                                                       '                                                           '                                                                   '                                                                               '                                                                           '                                                                                           '                                                                   '                                                                           '                                                           '                                                                   '                                               '                                                   '                                                       '                                                                   '                                                       '                                                           '                                                   '                                               '                                           '                                       '                                           '                                       '                                   '                                           '                                   '                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                         *                          +               "                          $                               ;                   <                                                                                                                                                                                                                                     "                                                                                                                  #                                                   4                                                                                                                                                                  #                                                                   /                                                                           4                                           .                                       $                                           =                                                                                                                                                                                          "                           .                                                           #                                                                                       /                                                                                                                           >                                                                                                                                                                                                                                                                     $                                                   .                                                       /                                                                                   0                                                                                                               '                                                                                   '                                                                           '                                                                                   '                                                                                           '                                                                                   '                                                                           '                                                                                       '                                                                           '                                                                                   '                                                                                           '                                                                           '                                                                           '                                                                               '                                                                                   '                                                                                               '                                                                                   '                                                                                                   '                                                                                               '                                                                                   '                                                                                           '                                                                               '                                                                                                                                       #                                                                               $                                                                                                                                                                                                                                                                                              "                                                                                                                                      ?                                                                                                                                                                                 /                                                                                                                                                                                              #                                                                                       /                                                                           4                                                               .                                       $                                       =                                                                                                                                                                          1                                                                   '                                                   '                                                       '                                                                   '                                                       '                                                               '                                               '                                               '                                               '                                           '                                       '                                       '                                   '                                           '                                       '                           '




                                                                                                                                                                                              a
                         *                          +               "                          $                   @                                                                                                                                                                              (                                                                                                   #                                                   A                                                                                                                                                                                                                                                                                           "                                                                       5                                                                                                                                                          +                                                                       #                                                                       $                                                               "                                                                       2                                                                                                   .                                                                                                                                                                 1                                                                                                                               #                                                                                   /                                                                                                   '                                                                                       '                                                                                           '                                                                               '                                                                               '                                                                           '                                                                                                   '                                                                                       '                                                                           '                                                                                   '                                                                                   '                                                                               '                                                                                       '                                                                                       '                                                                           '                                                                               '                                                                           '                                                                                           '                                                                               '                                                                                           '                                                                                                       '                                                                                   '                                                                                       '                                                                                           '                                                                               '                                                                               '                                                                       '                                                                                           '                                                                                       '                                                                       '




                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                      (                                                                                                   #                                                           A                                                                                                                                                                                                                                                                                   "                                                                       5                                                                                                                                                                  +                                                                   #                                                                   $                                                                   "                                                                       /                                                                                           #                                                                           "                                                                                               2                                                                                       .                                                                                                                                                             1                                                                                       B                                                                                                                                                                                                                                                                                      "                                                                                                                                                              #                                                                                           4                                                                                                                                                                                                              $                                                                                                                      1                                                                                       .                                                       "                                               #                                                                           $                                                                                                                                                      ,                                                                                                                                                                                                                                                                                                                         "                                                       .                                               /                                                                                           0                                                                                                                       '                                                                               '                                                                                   '                                                                           '                                                                                       '                                                                                       '                                                                           '                                                                               '                                                                                   '                                                           '                                                                   '                                                                           '                                                                           '                                                           '                                                                   '                                                                           '                                                                               '                                                                                       '                                                                       '                                                                           '                                                           '                                                                   '                                                   '                                                   '                                                   '                                                                       '                                                       '                                                       '                                                       '                                           '                                               '                                   '                                               '                                   '                                   '




          ;       )                                                                                                                                                              #                                                                                                                                "                                                                                          $                                                                                      




                                                                                                                                                                 )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  >                                                                                           #                                                               =                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                          !                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $                                                                                                                                                                                   C                                                                                                                                                                                                                                         $                                                           B                                                                                       ,                                                                                                                                                                                                                          D                                                                                                                                                              B                                                                                                                                                      /                                                                                               1                                                                                                                           ,                                                                                                                                       #                                                                                               1                                                                                                                                                                                                                                     '                                                                               '                                                                           '                                                                                           '                                                                                   '                                                                           '                                                                               '                                                                                   '                                                                               '                                                                                   '                                                                                           '                                                                                                           '                                                                                   '                                                                                           '                                                                                           '                                                                               '                                                                       '                                                                               '                                                                                       '                                                                                   '                                                                                   '                                                                           '                                                                               '                                                           '                                                                   '                                                                               '                                                                       '                                                           '                                                                   '                                                                                   '                                                                       '                                                                                           '                                                                   '                                                                           '                                                           '                                                                   '                                                   '                                                   '                                                       '                                                                   '                                                       '                                                                   '                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ✔
                                                                                                                                          :                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                           *                                                                                                                                          $                                                                               %                                                   1                                                                                                                                                                                                         :                                                                               $                                           .                                                   !                                                                                                                                                          &                                       '                                                                                           '                                                                       '                                                                                           '                                                                                       '                                                                                   '                                                                               '                                                                               '                                                                               '                                                                                               '                                                                               '                                                                               '                                                                                       '                                                                       '                                                                                       '                                                                                       '                                                                               '                                                                       '                                                                                   '                                                                                   '                                                                                           '                                                                                       '                                                                                               '                                                                                               '                                                                                       '                                                                                       '                                                                               '                                                                                   '                                                                           '                                                                                       '                                                                                       '                                                                           '                                                                               '                                                                                   '                                                           '                                                                   '                                                                           '                                                                           '                                                           '                                                                   '                                                                           '                                                                               '                                                                                       '                                                                       '                                                                           '                                                           '                                                                   '                                                   '                                                   '                                                   '                                                                       '                                                       '                                                       '                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  m                                                                                               n                                                                                       x                                                                       l                                                                                                                                   y                                                                                       u                                                                                           z                                                                                                                       d                                                       _                                                               {                                                                               _                                                                           a                                                                                           |                                                                                                                                           `                                                                                           _                                                                               g                                                                                           }                                                                                   _                                                                       s                                                                           p                                                                                                           ~                                                                                                                                          t                                                                   f                                                                   e                                                                               ]                                                               s                                                               o                                                       a                                       a                                                              g                                                                               ]                                                                                                                  ^                                                                                           m                                                                                               v                                                               m                                                                           n                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      h                                                                                                                                              s                                                                                                                                                      h                                                                   k                                                                                           u                                                       m                                                                                               v




      E               )                                                                                                                   F                                                                                                                                    /                                                       :                                                                                                                                                                                                                                                                                                                                                                         1                                                                                                                                                                                                                                                                     #                                                                   4                                                                                       ?                                                                                                                                                                  "                                                       .                               "                                                   .                                           #                                                                               /                                                                                                                                                                                                                                                                                                                                      "                                                                                                                                                                                                                                                                              H                                                                                                   '                                                                                                   '                                                                                       '                                                                       '                                                                                       '                                                                                   '                                                                               '                                                                                   '                                                                                           '                                                                               '                                                                           '                                                                               '                                                                                   '                                                                                       '                                                                                           '                                                                                               '                                                                                       '                                                                                               '                                                                                       '                                                                           '                                                                           '                                                                       '                                                                                               '                                                                                   '                                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          9                                                                                       G




                                                                                                                                                                              #                                   "                                                                                                                         #                                                               4                                                                                                                                                                                                                    #                                                               "                                   *                                                                                                                                      $                                                                                                                                                               .                                                                                                          /                                                                                                                                                                                                                                                                 0                                                                                                                                                              .                                                   /                                                                                                                                              "                                                                                                                                                                                                                  #                                                                                                                                                                                                                                        "                                                                                                                                  $                                                                                                                                                                                                                 H                                                                               '                                                                       '                                                                                       '                                                                               '                                                                                               '                                                                       '                                                                               '                                                                                   '                                                                                   '                                                                                           '                                                                                           '                                                                                       '                                                                                               '                                                                                       '                                                                                       '                                                                                   '                                                                       '                                                                           '                                                                                           '                                                                               '                                                                               '
                                                                                                                                          I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g                                                                               w                                                   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      7




      <               )                                                                                                                   J               /                                                   :                                           *                                                                                                  +                                                               "                                                                              $                                                                               ;                                                       <                                                                                               :                                                                                                                                                                                                                                                                                               B                                                                       .                                               4                                                                                                                                                                                                                          +                                                                           #                                                                                                                                                  "                                           A                                                               +                                                                                                                                                          "                                   .                                                           "                                               .                                           #                                                                               /                                                                                                                   1                                                                                                                                                                                  4                                                                                                              3                                                                                                                                      "                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                       "                                                                                                                                  1                                                                                                                                           .                                               /                                                                                                                                       "                                               *                                                                                                                                                                                              =                                                                                                                           #                                                                                           "                                               .                                   #                                                                               /                                                                                   B                                                                                                                          "                                       "                                                                                                      :                                                   *                                                                                                                                                                                                                          +                                                                                                                                                                  8                                                               =                                                                                                                                                                  /                                               "                                                           *                                                       .                                                                                      "                           #                                                       $                                           8                                                                                          .                                                  "                                       .               /                                       0                                                               "                   *                                       




                                                                                                                                                                 =                                                       #                                           3                                                       /                                                   "                                                                                                                                                         /                                                                           1                                                                                       1                                                                                                                                          "                                                                                                                                                                                     #                                                                       4                                                                                                                                                                                                                                                                                                            +                                                                                                                                                          8                                                                                           =                                                                                                                                                                                                      /                                                                                       "                                                                                                                                                      $                                                                                                                          :                                                                                                                                                          .                                                       -                                                                                                                                                      1                                                                                                                   4                                                       $                                                           #                                                                                       =                                                                                                                                                       "                                                   *                                                                                                                                                                                                          1                                                                                                                                                                          !                                                                                               "                                               #                                                                                           $                                                           %                                                                                                                      &                                                                                       +                                                                           #                                                                                                                                                          "                                           A                                                   +                                                                                                                                          "                                       .                               "                                       .                                           #                                                                           /                                                           )




      K               )                                                                                                                   L                                                          "                       .                               =                                                                                                                                  "                                                                          1                                                                                           M                                                                                                                                                                                         3                                                                                                                                                                          #                                                               4                                                                                                                                                                                                  #                                                                                                                                                                                                                                                    "                                                                                                              $                                                                                                                                                                                                                         %                                                       =                                                                                                                                           3                                                                                                                                                  "                                                                           !                                                                                                                                                                                                                                                                                 3                                                                               +                                                                                       +                                                                                                                              .                                                                                                                  1                                                                                                                                   .                               /                                                                                                                           N                                                                                       O                                               O                                                                                               :                                                                                                                                                                                                                                                                                                                                                                                                   &                                                                                                                                                                           H                                                                                                       '                                                                                       '                                                                               '                                                                               '                                                                                   '                                                           '                                                                   '                                                                       '                                                                       '                                                               '                                                                           '                                                                   '                                                                                   '                                                                                   '                                                                               '                                                                           '                                                               '                                                               '                                                   '                                                       '                                           '                                                                       '                                                       '                                                           '                                                           '                                               '                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k                                                                   v                                                                               v                                                                           s                               v                                                                                                   v                                                               v                                                                       u                           v                                                                   v




                      )                                                                                                                                                                                              4                                                                      3                                                                                      "
      P




                                                                                                                                                                 )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                                                           $                                                                                                                  A                                               ?                                                                                                                                      "                                       .                                       "                                           .                                                   #                                                                   /                                                                                                                                                                                                                                                                                                                                      4                                                                                                                                      3                                                                                                                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              h                                                                                                                                                                  s                                                                                                                                  h                                                                       k                                                           u                                       m                                                               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                                                                                   3                                                                       =                                                                                                   !                                                                                                                                  $                                                                               #                                                               4                                                                                       =                                                                                                                       #                                                                                       /                                                                                   "                                               *                                                                                                                                                                          '                                                                                       '                                                                           '                                                                                       '                                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          =                                                                                                                                   #                                                                           3                                                                               /                                                                                       "                                                                                           H                                                                                                                           '                                                                                               '                                                                                       '                                                                                       '                                                                               '                                                                                       '                                                                           '                                                                               '                                                                                           '                                                                           '                                                                               '                                                                                   '                                                               '                                                                   '                                                                       '                                                                       '                                                               '                                                                       '                                                                       '                                                                               '                                                                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                          !                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ?                                                           #                                                                                                                                  "                                           A                                       ?                                                                                                                                      "                                           .                                                       "                                       .                                       #                                                                                               /                                                                                                                                                                                                                                                                                                                          4                                                                                                                      3                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                       1                                                                                           .                                       $                                                                                                                                          :                                                                   "                                                                               +                                                                                                                                                                          8                                                                           =                                                                                                                                                                                                  /                                                                                               "                                                                                                                                                      "                                           #                                                                                                                               "                                       *                                                                                                                                                                                                                      =                                                                                                           #                                                                                   -                                                                               .                                                   /                                                                                           0                                                                                                                                               :                                                                               $                                                                                                                                          1                                                                                       .                                           "                                               #                                                                   $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                                                                                           3                                                                                       =                                                                                                                           !                                                                                                                                                          $                                                                                               #                                                                                   4                                                                                                   =                                                                                                                       #                                                                                       /                                                                                               "                                       *                                                                                                                                                                  '                                                                                           '                                                                                               '                                                                       '                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      =                                                                                                                                       #                                                                                       3                                                                                       /                                                                                   "                                                                           H                                                                                                               '                                                                                   '                                                                           '                                                                                   '                                                                               '                                                           '                                                                   '                                                                                   '                                                                       '                                                           '                                                                   '                                                                               '                                                                           '                                                                                           '                                                                   '                                                                           '                                                           '                                                                   '                                               '                                                   '                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               .                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                       +                                                                                                                                                          8                                                                                           =                                                                                                                                                                                                  /                                                                                       "                                                                                                                                                          "                                               #                                                                                                                   "                                                       *                                                                                                                                                                                                      6                                                                                           "                                                                                                              /                                                                                       1                                                                                       .                                                       /                                                                           0                                                                                                                                                                                                                                  *                                                                                                                                                                  +                                                                                                           "                                                                                                                              $                                                                                                                       ;                                                           <                                                                                                                                                                                                                   $                                                                   3                                                                                                                                              "                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                                                                                           3                                                                                       =                                                                                                                           !                                                                                                                                                          $                                                                                               #                                                                                   4                                                                                                   =                                                                                                                       #                                                                                       /                                                                                               "                                       *                                                                                                                                                                  '                                                                                           '                                                                                               '                                                                       '                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      =                                                                                                                                       #                                                                                       3                                                                                       /                                                                                   "                                                                           H                                                                                                               '                                                                                   '                                                                           '                                                                                   '                                                                               '                                                           '                                                                   '                                                                                   '                                                                       '                                                           '                                                                   '                                                                               '                                                                           '                                                                                           '                                                                   '                                                                           '                                                           '                                                                   '                                               '                                                   '                                                       '




      Q               )                                                                                                                                                                   "           *                                                                                      $                                                                                                                                                                                                                                                                           0                                                                                                                  "                                   .                                           #                                                                       /                                                                   




                                                                                                                                          9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ✔
                                                                                                                                                                 )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :                                                                       D                                                                                                       #                                                               4                                                                                                                                                                                                  1                                                                                                                                                                  R                                                                                       3                                                                                                                                                              "                                                                                                                                                          ?                                                                                                   $                                                           #                                                                                   "                                                                                                                      :                                                                       "                                   .                                                       #                                                                                               /                                                                                                                                                           S                                                                                                                           <                                                                                   Q                                                                                   E                                                                                           %                                               1                                                                           &                                                   %                                                                       ;                                                                       &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (                                                                                                                                       #                                                                                                                       .                                                   /                                                                                                                                                  3                                                                                       $                                                                                                                      /                                                                                   :                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               .                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          T                                                                                                                                                                                                                                                             3                                                                                       /                                                                       +                                                                                                                                                                  .                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      =                                                                                                                                   #                                                                           3                                                                               /                                                                                       "                                                                                       H                                                                                                                               '                                                                                           '                                                                                           '                                                                                   '                                                                                   '                                                                                   '                                                                               '                                                                               '                                                                                           '                                                                           '                                                                               '                                                                                   '                                                               '                                                                   '                                                                       '                                                                       '                                                               '                                                                       '                                                                       '                                                                               '                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               .                       .                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                      +                                                                       .                                               1                                                                                                                                  8                                                                                                                               1                                                                                                                                                          +                                                                                           $                                                                                                                              :                                                                   .                                                                                                                  "                                                           .                                               /                                                                                   0                                                                                                                                                                                                                                                                                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               -                                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                           *                                                                                                                                                              $                                                                                           %                                                           1                                                                                                                                                                                                                                 :                                                                       $                                                           .                                       !                                                                                                                                              &                                                                                       '                                                                                               '                                                                                   '                                                                           '                                                                                           '                                                                           '                                                                                   '                                                                                   '                                                                                           '                                                                           '                                                                           '                                                                                       '                                                                               '                                                                                               '                                                                                       '                                                                                           '                                                                                           '                                                                                           '                                                                                   '                                                                                       '                                                                   '                                                                               '                                                                                       '                                                                                   '                                                                           '                                                                                   '                                                                   '                                                                   '                                                               '                                                                       '                                                               '                                                                               '                                                               '                                                                                   '                                                                               '                                                                                       '                                                                   '                                                                   '                                                               '                                                       '                                           '                                                   '                                                                   '                                                                   '                                                   '                                                               '                                           '                                               '                                       '                                                   '                                   '                                   '                                               '                                   '                                   '


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     d                                                   ^                                                                       b                                                                                                           o                                                       g                                                                                               ^                                                                       b                                               f                                                                       a                                           a                                       r                                                                                                                           _                                                                               g                                                                                   b                                                                           ]                                                                                                                                                                  k                                                                   v                                                                                               h                                               i                                                                                                                                                                      }                                                                                       _                                                                                                                                                                  g                                                                                                           k                                                               v                                                                               h                                   l                                                                                   }                                                       g                                                                                                                          f                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                          !                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                                                                               #                                                                                                       L                                                                                   R                                                                   3                                                                   .                                                   "                                                   8                                                                                                                                                                                              /                                                                               1                                                                                                                       /                                                                                               #                                                                           "                                                               (                                                                                                                                                                                                                              :                                                                                                                                                                                                                                                                                                                                                           $                                                               8                                                                                                                   4                                                               #                                                                       $                                                                                                                                                                          /                                                                                                                           L                                                                                                       4                                               4                                                                                                                                      :                                                                               "                                       .                                                               -                                                                                                                                                                                                                      5                                                                                                                                                                                              #                                                                           $                                                   0                                                                                                                                                                  /                                                                           .                                           U                                                                                                                                              "                               .                                               #                                                       /                                                                                                                   S                                                                                                       <                                                       Q                                                                                           E                                                                   %                                                                       1                                                                   &                                                   %                                           E                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                          :                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                           *                                                                                                                                          $                                                                               V                                                                                                                                                                                                                                     3                                                                                                                                                                                                                                     W                                                                                                               S                                                                                                                                       <                                                                       Q                                                                                               E                                                                                   %                                                       1                                                                               &                                                       %                                                                   ;                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F                                                                                                                                                                                      1                                                                                                                   2                                                                                                                                                                      .                                                   "                                           *                                                                                                                           %                                               1                                                                                                                                                                                                                                         :                                                               $                                                   .                                                       !                                                                                                                                                                  &                                   '                                                                                   '                                                                                   '                                                                               '                                                                                       '                                                                                       '                                                                           '                                                                           '                                                                               '                                                                                       '                                                                                   '                                                                                       '                                                                                                           '                                                                               '                                                                                           '                                                                                           '                                                                               '                                                                               '                                                                       '                                                                                           '                                                                                       '                                                                       '                                                                                   '                                                                           '                                                                   '                                                               '                                                                       '                                                               '                                                                           '                                                           '                                                                                       '                                                                       '                                                                                               '                                                               '                                                                           '                                                           '                                                           '                                               '                                                   '                                                           '                                                                   '                                                       '                                                               '                                               '                                       '                                               '                                               '                                   '                                       '                                           '                                       '                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               .                       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,                                                                                                                                   3                                                                                                                                          "                                           .                                       +                                                                                                                                                                                                                                                     2                                                                                                       .                                                                                          .                                               /                                                                                   0                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 d                                                                       ^                                                                   b                                                                                               o                                                                       g                                                                               ^                                                                       b                                                   f                                                                           a                                               a                                               r                                                                                                                   _                                                                               g                                                                                   b                                                                                   ]                                                                                                                                                                          k                                                                   v                                                                           h                                                               i                                                                                                                                                                      }                                                                           _                                                                                                                                                              g                                                                                                           k                                                                           v                                                                           h                                                   l                                                                           }                                               g                                                                                                                              f                                                                                              



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                               .                       .                                                   )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                                           *                                                                                                                                                              $                                                                                           %                                                           1                                                                                                                                                                                                                                 :                                                                           $                                                       .                                       !                                                                                                                                                  &                                                                                   '                                                                                               '                                                                                   '                                                                           '                                                                                           '                                                                           '                                                                                   '                                                                                   '                                                                                           '                                                                           '                                                                           '                                                                                       '                                                                               '                                                                                               '                                                                                       '                                                                                           '                                                                                           '                                                                                           '                                                                                   '                                                                                       '                                                                   '                                                                               '                                                                                       '                                                                                   '                                                                           '                                                                                   '                                                                   '                                                                   '                                                               '                                                                       '                                                               '                                                                               '                                                                   '                                                                               '                                                                                   '                                                                                   '                                                                       '                                                               '                                                                   '                                                   '                                               '                                               '                                                                       '                                                               '                                                       '                                                           '                                               '                                           '                                           '                                               '                                       '                               '                                               '                                   '                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  9




                                                                                                                                          1                               )                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                       "                                               #                                                               $                                                                   X                                                                                                              6                                                                               "                                                                                                                          "                                                                                                          =                                                                                                                                                                                                                  /                                                                               "                                                                                           #                                                                       4                                                                                                               J                                               /                                                                                           "                                                                                                              /                                                                               "                                           .                                                   #                                                                                           /                                                                                                                           $                                                                                                                                  0                                                                                                                                                  $                                                               1                                                                                           .                           /                                                                               0                                                                                                                               "                                       *                                                                                                                                                                                                                                                                                                                                                         #                                                                                                                                                                                                                                                                "                                                                                                                      $                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                   )                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                                                                         4                                               4                                                   .                                                   $                                           =                                                                                                                                                                                                                                                                                                                                                   .                                               .                                                                                                                                                                                                                                                                                                                                                                                                       5                                                                                                                                                                      1                                                                                                                                                                                                                                                         =                                                                                                                                                                                                                                                                                                                                           .                                               .                                           .                                                   )                                                                                                                                                                                                                                                                                                                                                                               6                                                                                               3                                                                                               $                                                               $                                                                                                                                          /                                                                                           1                                                                                                                                                      $                                                                                                                                                                                                                                                                   .                                           -                                                                               )                                                                                                                                                                                                                                                                                                                               (                                                                                               #                                                                                                           6                                                                                               "                                                                                                                  "                                                                                                          =                                                                                                                                                              /                                                       "                                                       #                                               4                                                                                       J                                   /                                                       "                                                                                  /                                           "                       .                               #                                       /                                                           2                                           .                                                                                 1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      v                                                               x                                                                   w                                   h                                                               i                                                                       w                                       k                                                                   v                                                                           h                                                               l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      w                                           ^                                                           w                                                                                                                                      f                                                           }                                                                   a                                                                       c                                                                                                                           u                                                                               q                                                                                       f                                                                       t                                                                   ~


                                         "                                             '                       '                   '                               '                           '                                               '                                               '                                                       '                                                               '                                           '                                                                   '                                                                       '                                                           '                                                       '                                                               '                                                                               '                                                                       '                                                                   '                                                                   '                                                                                       '                                                               '                                                                                           '                                                                               '                                                                                               '                                                                       '                                                                                               '                                                                           '                                                                           '                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                           '                                                                                       '                                                                       '                                                                               '                                                                                   '                                                                                   '                                                                                   '                                                                                               '                                                                                                       '                                                                               '                                                                                           '                                                                                               '                                                                           '                                                                           '                                                                               '                                                                                       '                                                                                   '                                                                               '                                                                           '                                                                               '                                                               '                                                               '                                                                               '                                                                   '                                                                   '                                                           '                                                                                   '                                                                           '                                                                                               '                                                               '                                                                       '                                                               '                                                               '                                                   '                                                   '                                                           '                                                               '                                                       '                                                                   '                                               '                                       '                                               '                                               '                                   '                                       '                                           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                   3                                                                           /                                                                                                                                                                                                                                                                            4                                                       #                                                                           $                                                                       ,                                                                                                                               #                                                                               -                                                                                                                                                  /                                                                           "




      %       5                              -                   )                   ;               E                                       Y               E                                   ;                               Y                               Z                                               [                                                       &
